Citation Nr: 0030849	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In his Substantive Appeal (VA Form 9) submitted in April 
1999, the veteran appears to have first requested a personal 
hearing before a member of the Board, but to have later 
attempted to cross out this request.  In a letter issued to 
the veteran in October 2000, the Board requested 
clarification as to whether or not the veteran wished to 
attend a personal hearing before a member of the Board.  In a 
response received in November 2000, the veteran indicated 
that he did not want a hearing.


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The veteran has not provided the RO with a list of in-
service traumatic stressors; thus, the RO has been unable to 
conduct meaningful research with the appropriate authority in 
order to verify the in-service stressors.

3.  The weight of the medical evidence does not support a 
finding that the veteran has PTSD.

4.  In an unappealed March 1990 rating decision, the RO 
denied claims of entitlement to service connection for a 
bilateral foot condition and a right ankle disorder.

5.  With respect to the claim for a bilateral foot condition, 
evidence submitted since the RO's March 1990 decision bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

6.  With respect to the claim for a right ankle disorder, 
evidence submitted since the RO's March 1990 decision does 
not bear directly and substantially upon the specific matter 
under consideration; is merely cumulative of previously 
submitted evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

2.  Evidence submitted since the RO's final March 1990 rating 
decision with respect to the veteran's claim for bilateral 
foot condition is new and material; thus, the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).

3.  Evidence submitted since the RO's final March 1990 rating 
decision with respect to the veteran's claim for a right 
ankle disorder is not new and material; thus, the veteran's 
claim of entitlement to service connection for a right ankle 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.156, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD.  He is also seeking to reopen previously denied claims 
of entitlement to service connection for a bilateral foot 
disorder and a right ankle disorder.  In the interest of 
clarity, the Board will separately address these claims.

1. Entitlement to service connection for PTSD.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection - PTSD

On order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service- connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (1999).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A].    

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Factual Background

The veteran's service personnel records have been obtained 
and associated with the claims folder.  These records 
indicate that between February 1968 and March 1968, the 
veteran was stationed in Fort Lewis, Washington.  In April 
1968, the veteran was transferred to Fort Eustis, Virginia, 
where he served in the principal duties of cook and supply 
specialist.  Thereafter, in November 1968, he was transferred 
to Germany, where he served in the principal duty of a loader 
until September 1969.  In October 1969, the veteran was 
confined to a military detention center in Germany for a 
period in excess of thirty days as a result of being 
convicted of disobeying a direct order and being found asleep 
at a guard post.  Following his release from the detention 
center in December 1969, he served in the primary duty of 
truck driver until his return to the continental United 
States in April 1970 in preparation for his discharge from 
service.  He was awarded the National Defense Service Medal 
during service.

The veteran's service medical records have also been obtained 
and associated with the claims folder.  These records are 
negative for any complaints or treatment for psychiatric 
problems.  In a report of medical examination completed at 
separation, an examiner noted "normal" for the veteran's 
psychiatric condition.

There is no pertinent medical evidence of record for 
approximately eighteen years following the veteran's 
discharge from service.  

The record reflects that in January 1998, the veteran was 
admitted to a VA hospital for treatment of alcohol abuse and 
cocaine dependence.  In a progress note dated January 28, 
1998, a VA psychologist noted that the veteran had a history 
of alcohol and cocaine abuse, but had been sober for over 
eight years.  It was noted that the veteran had recently felt 
like using drugs so much that he was attempting to get into a 
rehabilitation program.  He was reportedly becoming more 
confused and had recently been laid off at work, and that he 
believed that he was about to lose his home.  The 
psychologist noted that the veteran's symptoms sounded like 
adjustment disorder.  The psychologist also noted that the 
veteran had been in the Army and that he had served both 
stateside and in Germany.  It was indicated that he had not 
served in combat.  The veteran was advised to attend 
Alcoholics Anonymous meetings.  In a Discharge Summary dated 
in April 1998, it was noted that the veteran was not fully 
compliant with the program and was eventually given an 
irregular discharge after he had a confrontation with another 
patient and was found to have two knives in his possession.  
The veteran was given discharge diagnoses of alcohol and 
cocaine dependence; rule out depression.

In February 1998, the veteran filed a claim of entitlement to 
service connection for PTSD.  In March 1998, the RO issued a 
letter to the veteran requesting that he provide a personal 
description of the traumatic events that led to his PTSD and 
of subsequent changes in his behavior.  The RO also requested 
that the veteran provide the dates and places of his military 
assignments and of his specific duties when the traumatic 
events occurred.  There is no indication in the record that 
any response was received from the veteran.

In the May 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  In 
reaching its decision, the RO noted that the veteran had not 
provided any stressors and that his service records did not 
show that he was in combat during service.  The RO concluded 
that there was no diagnoses of PTSD of record and that the 
evidence was inadequate to establish that a stressful 
experience had occurred.

Thereafter, the veteran's accredited representative submitted 
a timely Notice of Disagreement (NOD) indicating that the 
veteran wished to appeal the denial of his claim for PTSD.  
In March 1999, the RO responded by issuing a Statement of the 
Case, in which it continued to deny the veteran's claim of 
entitlement to service connection for PTSD.  The RO again 
noted that the veteran had not provided any stressors.

In April 1999, the veteran submitted his Substantive Appeal 
(VA Form 9) in which he indicated that he wished to pursue 
his appeal as to all of the issues listed on the Statement of 
the Case.  Thereafter, in August 1999, the veteran's 
accredited representative submitted a VA Form 646, Statement 
of Accredited Representative in Appealed Case in which it was 
noted that the veteran was seeking entitlement to service 
connection for PTSD.  Both the veteran's Substantive Appeal 
and VA Form 646 are negative for any discussion regarding the 
veteran's stressors.  Thereafter, the claims folder was 
forwarded to the Board.

In November 1999, the veteran's accredited representative 
submitted an Informal Hearing Presentation in which he 
requested that the Board remand the veteran's claim of 
entitlement to service connection for PTSD in order to 
provide him with a psychiatric examination.

Analysis

Preliminary matters - duty to assist; standard of review

As noted above, VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A).  In regard to this duty, the Board 
believes that this case has been developed to the extent 
necessary and that there is now ample evidence on which to 
decide the veteran's claim.  There is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim, and neither 
the veteran nor his representative have pointed to any such 
missing records.  The veteran has also been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and the record reflects that the RO specifically 
notified the veteran of the evidence that was necessary to 
substantiate his claim.  Thus, no further development is 
required in order to comply with VA's statutory duty to 
assist him in the development of his claim.

The Board has considered the request of the veteran's 
accredited representative that he be provided with a VA 
psychiatric examination in order to determine whether he in 
fact has PTSD.  However, the Board is of the opinion that a 
remand for a psychiatric examination is not warranted in this 
case.  Although the Veterans Claims Assistance Act calls for 
the Secretary to provide a medical examination when such an 
examination is necessary to make a decision on the claim, the 
Act specifically indicates that an examination is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case and as will be discussed in detail below, the 
evidence of record, including all available treatment records 
reported by the veteran, are negative for any indication that 
the veteran either has PTSD or that he experiences any 
symptoms related to PTSD.  In addition, although the veteran 
has been asked by letter to identify any additional medical 
evidence that may reflect treatment for PTSD, he has failed 
to do so.  The Board wishes to point out that, although VA is 
required by statute and by case law to assist appellants in 
developing well-grounded claims, "The duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  A veteran is obligated to furnish information 
which is necessary to develop his claim.  

Because there is no competent medical evidence that the 
veteran has either been diagnosed with PTSD or that he 
experiences any persistent or recurrent symptoms related to 
PTSD, the Board finds that a remand in order to provide him 
with a VA psychiatric examination is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).  If combat is affirmatively indicated by the 
record, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required.  Zarycki, 6 Vet. 
App. at 98.  If there is no combat experience indicated by 
the record, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor.  Doran, 6 Vet. App. at 288-89 (1994).

In this case, the veteran's service records reflect that he 
spent his period of active duty in the United States and 
Germany, and that his military occupational specialties 
included cook, supply specialist, loader and truck driver.  
These records do not reflect that the veteran served in 
combat during service, and there is no other evidence of 
record indicating that such was the case.  The veteran 
himself has never asserted that he served in combat, and, in 
fact, he specifically reported during his January 1998 
hospitalization that he never served in combat.  The Board 
notes that because the veteran's service records were 
provided by an agency of the U.S. Government, reliance upon 
them is consistent with the well-recognized reliance placed 
by VA upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, as well as the veteran's own 
statements, the Board finds that he did not serve in combat 
during service and that 38 U.S.C.A. § 1154 is accordingly 
inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, there must be independent evidence 
of record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  Doran, 6 Vet. App. at 288-
89 (1994).  As noted above, the RO issued a letter to the 
veteran in March 1998 requesting that he provide a list of 
stressful experiences which led to his PTSD.  However, the 
veteran has continually failed to provide VA with any such 
list, despite being repeatedly advised of the need for such a 
list in both the May 1998 rating decision and the March 1999 
Statement of the Case.  Because the veteran has failed to 
provide a list of his alleged stressors, the RO has been 
unable to attempt verification of the alleged stressors with 
the appropriate authority.

As noted above, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
his claim is not a one- way street, meaning that he cannot 
sit passively by when requested to submit evidence or report 
for examination.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It was incumbent on the veteran to provide the RO 
with the answers to the "who, what, when, and where" of his 
alleged stressors.  He has failed to do so.  Thus, the 
veteran's failure to provide the requested information 
necessary to verify his claimed stressors has resulted in the 
absence of one of the essential elements of his claim for 
service connection for PTSD.

Additionally, the Board has also considered the question of 
whether there is a current diagnosis of PTSD of record.  
However, the Board has reviewed the veteran's VA treatment 
records, including those pertaining to his January 1998 
hospitalization for drug and alcohol abuse, and can find no 
indication that he has ever been diagnosed with or treated 
for PTSD.  In fact, in the April 1998 discharge summary, the 
VA physician noted that the veteran's past psychiatric 
history consisted only of the veteran's own reports of 
depression for which he was reportedly never evaluated or 
treated.  The April 1998 discharge summary is negative for 
any indication that the veteran currently has PTSD.  Because 
these records fail to show any evidence that the veteran has 
been diagnosed with PTSD, and because the veteran has never 
pointed to any evidence indicating that such was the case, 
the Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from PTSD.  Thus, 
the Board finds that the veteran's claim also fails to meet 
the other essential requirements for establishing service 
connection for PTSD: a medical diagnosis of PTSD and medical 
evidence of a causal nexus between his PTSD and the claimed 
in-service stressor.  See Moreau, supra; see also Rabideau, 
2 Vet. App. at 144; Chelte v. Brown, 10 Vet. App. 268, 271 
(1997)

In summary, for the reasons and bases set forth above, the 
Board finds that the veteran's claim fails to meet all three 
of the requirements set forth under 38 C.F.R. 3.304(f).  In 
short, there is no credible supporting evidence of in-service 
stressor, no current diagnosis of PTSD, and no medical 
evidence of a causal nexus between his PTSD and the claimed 
in-service stressor.  Therefore, the Board finds that 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The veteran's 
claim is accordingly denied.

2.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

Relevant Law and Regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated 
here.

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to 
be codified at 38 U.S.C. § 5103A] appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

In a report of physical examination completed at induction, 
an examiner noted a diagnosis of moderate pes planus.  In a 
report of medical history completed at induction, the veteran 
reported that he had a history of foot trouble, which an 
examiner indicated was in both feet.

Subsequent service medical records show that the veteran 
complained of bilateral foot pain and swelling throughout 
March 1968 and April 1968.  In a March 4th progress note, it 
was noted that the veteran had pes planus and that he 
reported that he had experienced "trouble most of his 
life."

In a progress report dated April 29, 1969, an examiner noted 
that the veteran had sprained his right ankle.  The examiner 
also noted an impression of flexible pes planus and rule out 
medial malleolus.  In a progress note dated May 1, 1969, an 
examiner noted that the veteran had reported twisting his 
right ankle two days before.  Physical examination revealed 
no swelling, dislocation, or point tenderness.  The veteran 
also asked about his pes planus and reported that he 
experienced foot pain despite using arch supports.  The 
examiner noted diagnoses of right ankle strain and bilateral 
pes planus.

In an October 1969 consultation sheet associated with the 
veteran's records, it was noted that for an MOS to be 
withdrawn for medical reasons, a Medical Officer or Medical 
Board must specifically state that "continued performance of 
duty in MOS would unduly aggravate a medical condition."  
The veteran's service medical and personnel records are 
negative for any indication that any such finding was made by 
either a Medical Officer or Medical Board.

In a report of medical history completed in December 1969 for 
the purposes of separation, the veteran reported a history of 
foot trouble.  In the report, an examiner indicated that the 
veteran had a history of broken bones in his left and right 
ankles that existed prior to service (1967).  The examiner 
also noted a diagnosis of "foot trouble - pes planus."  In 
a report of medical examination completed at separation, 
another examiner noted "normal" for the veteran's feet and 
indicated that there were no significant abnormalities on 
examination.

In July 1989, the veteran filed a claim of entitlement to 
service connection for a "feet condition".  In his VA Form 
21-526, Veteran's Application for Compensation or Pension, 
the veteran noted "none" when asked to list the names of 
any physicians or hospitals who had treated him for his 
claimed disabilities since service.

The March 1990 rating decision

In a March 1990 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a bilateral 
foot condition and a right ankle sprain.  The RO found that 
the veteran's bilateral foot condition, which had been 
diagnosed as pes planus, preexisted service and had not been 
aggravated by service.  With respect to the veteran's right 
ankle sprain, the RO concluded that the evidence did show 
that the veteran sustained an acute right ankle injury in 
service.  The RO further concluded that the evidence showed 
that the injury had been treated and resolved without any 
residual disability.  The RO notified the veteran of this 
decision in a letter dated June 12, 1990, which was 
accompanied by a VA Form 4107, Notice of Procedural and 
Appellate Rights.

On August 5, 1991, the RO received a statement from the 
veteran in which he indicated that he was submitting a Notice 
of Disagreement (NOD) with the RO's June 1990 letter.  This 
statement had been signed and dated by the veteran on July 
31, 1991.  

Later in August 1991, the RO issued a letter to the veteran 
advising him that the one-year period in which to file an 
appeal or express disagreement with the RO's rating decision 
had expired.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20. 200, 
20.201, 20.202, 20.302.  The RO further advised the veteran 
that if he wished to reopen his claims, he must submit 
evidence showing that his claimed right ankle disorder and 
foot condition had been incurred in or aggravated by service.  
The veteran was informed that he could submit this evidence 
at any time.

Newly submitted evidence

The record reflects that the next correspondence received 
from the veteran was a statement dated in February 1998 in 
which he indicated that he wished to file a claim of 
entitlement to service connection for a foot condition and an 
ankle condition.  He further indicated that he was scheduled 
for possible surgery for his ankles.

In a March 1998 letter, the RO again advised the veteran that 
his claims of entitlement to service connection for a 
bilateral foot condition had been previously denied because 
it was determined that the condition had existed prior to 
service and was not aggravated by service.  The RO also 
advised the veteran that his claim for a right ankle sprain 
had been previously denied because it was found that his in-
service ankle sprain had been treated in service and had 
resolved without any residual disability.  The RO informed 
the veteran that he had not appealed this decision within one 
year of notification and that he must now submit new and 
material evidence in order to reopen his claims.

Thereafter, the RO obtained the veteran's VA treatment 
records, which reveal that the veteran was receiving ongoing 
treatment for a variety of disabilities throughout 1998.  In 
a March 1998 progress note, a VA examiner noted diagnoses of 
degenerative joint disease in both ankles and bilateral pes 
planus.

In a May 1998 rating decision, the RO determined that the 
veteran's treatment records merely reflect that he was 
receiving treatment for current foot and ankle disabilities.  
The RO found that the veteran had not submitted any evidence 
showing that his bilateral foot condition was aggravated by 
service or that he experienced any residuals of his in-
service ankle injury.  For these reasons, the RO found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claims of entitlement to service 
connection for a bilateral foot condition and a right ankle 
sprain.

Thereafter, the veteran's accredited representative submitted 
additional VA treatment records, including records of the 
veteran's hospitalization in January 1998.  During this 
hospitalization, the veteran reportedly complained of both 
bilateral ankle pain and bilateral foot pain.  X-rays 
obtained in April 1998 revealed an "incidental" finding of 
an os trigonum of the right foot.  The VA radiologist noted 
that the veteran was status post first metatarsotarsal joint 
fusion.  The VA radiologist further noted that there was 
bilateral pes planus and an old trauma to the right lateral 
aspect of the distal tibia.  The VA radiologist concluded 
that the left ankle joint was otherwise unremarkable, and 
noted an impression of bilateral pes planus and right first 
metatarsotarsal joint fusion.  

VA treatment records reveal that on October 29,1998 the 
veteran underwent right flat foot surgery with bone graft, 
fixated with a plate.  X-rays obtained the following week 
revealed that the veteran had undergone proximal first 
metatarsal osteotomy with a small plate bridging the distal 
and proximal fragments of the bone.  Two orthopedic screws 
were noted to be present in each fracture fragment, and the 
fracture fragments were noted to be in alignment.  The VA 
radiologist noted an impression of a status post wedge 
osteotomy of first metatarsus, fixed with orthopedic plate 
and screws with the entire foot in plaster cast.  Subsequent 
VA clinical notes reveal that the veteran also underwent 
right foot lapidus surgery in November 1998.

In March 1999, the veteran submitted a statement from Dr. 
M.L., a VA podiatrist.  In this statement, Dr. M.L. noted 
that the veteran had provided him with a portion of his 
medical records from 1969.  Dr. M.L. indicated that these 
records contained repeated mentions of "bilateral flexible 
pes planus" and "pes planus" with reference to failure of 
repeated conservative treatments.  Dr. M.L. also noted that 
the veteran underwent surgery for correction of flexible pes 
planus valgus of the right foot in December 1998.  Dr. M.L. 
concluded that from the information he had, it appeared that 
the veteran has had pes planus since the late 1960's, which 
was symptomatic enough to undergo surgical correction.

In a Supplemental Statement of the Case issued in April 1999, 
the RO continued to find that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a bilateral foot 
condition.  With respect to Dr. M.L.'s opinion, the RO found 
that this opinion merely indicated that the veteran had pes 
planus in service and that he currently still had pes planus.  
The RO concluded that the opinion did not constitute new or 
material evidence with respect to the issue of whether the 
veteran's preexisting pes planus was aggravated by his 
military service.

In a VA Form 646, Statement of Accredited Representation in 
Appealed Case, submitted in August 1999, the veteran's 
accredited representative asserted the RO had disregarded the 
opinion of Dr. M.L. because it had been based upon the 
evidence submitted by the veteran.  The representative 
requested that the veteran be provided with a VA examination 
who could either rebut or concur with Dr. M.L.'s opinion.  
The representative also insinuated that the RO had violated 
38 C.F.R. § 4.23 (1999) [attitude of rating officers] because 
the ratings officer had let his personal feelings intrude and 
had not given the veteran's claim the appropriate fairness 
and courtesy due under regulations.


Analysis

Preliminary matter - Finality of the March 1990 rating 
decision

In March 1990, the RO denied the veteran's claims of 
entitlement to service connection for a bilateral foot 
condition and a right ankle sprain.  The veteran was notified 
of this decision in June 12, 1990 letter from the RO.  
Although the veteran subsequently submitted a statement 
expressing disagreement with that decision, this statement 
was not received by the RO until August 5, 1991, which was 
almost two months after the one-year period in which to 
appeal had expired.  No other correspondence was received 
from the veteran within the one-year period.  Thus, the Board 
finds that the veteran did not submit a timely NOD with the 
March 1990 rating decision; thus, that decision became final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.202, 20.302, 20.1103 (1999); 
see also Evans, 9 Vet. App. at 285.  

In order to reopen the veteran's claims of entitlement to 
service connection for a bilateral foot condition and a right 
ankle disorder, therefore, new and material evidence must 
have been submitted.  38 U.S.C.A. 5018; 38 C.F.R. 3.156.

Bilateral foot condition

After reviewing the record, the Board finds that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a 
bilateral foot condition.  In the March 1990 rating decision, 
the RO denied the veteran's claim on the basis that his 
bilateral foot condition had preexisted service and had not 
been aggravated by service.  The evidence of record at that 
time consisted of the veteran's service medical records, 
which revealed diagnoses and treatment for bilateral pes 
planus.

Since filing to reopen his claim, the veteran has submitted 
treatment records showing that he had recently undergone 
surgery for pes planus and the opinion letter of Dr. M.L.  

With respect to the VA treatment records submitted by the 
veteran, the Board notes that these records merely reflect 
that the veteran currently suffers from bilateral pes planus.  
However, in the March 1990 rating decision, the RO did not 
question whether the veteran had bilateral pes planus.  
Rather, the RO found that the veteran had pes planus, but 
that it had existed before he went into service and the 
evidence did not show that the veteran's pes planus was 
permanently aggravated by service.  The VA treatment records 
submitted by the veteran simply do not address the issues of 
whether the veteran's pes planus preexisted service or 
whether the condition was aggravated by service.  Therefore, 
the Board finds that these records do not bear directly and 
substantially upon the specific matter under consideration, 
and are not so significant that they must be addressed in 
order to fairly decide the merits of the claim. 

With respect to Dr. M.L.'s letter, the Board notes that Dr. 
M.L. stated as follows:  "It appears from the information I 
have that [the veteran] has had 'pes planus' since the late 
1960s which were symptomatic enough to undergo surgical 
correction."  The information appears to have included at 
least a portion of the veteran's service medical records, 
which were evidently provided by the veteran.  Arguably, this 
statement provides competent medical evidence that the 
veteran's pes planus had its onset in the late 1960's, which 
corresponds to the veteran's period of active service.  While 
not conclusive as to the veteran's claim, the Board believes 
that this statement is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.

The Board notes in passing that for the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence has been presumed.  
See Justus, 3 Vet. App. at 513.  It is unclear whether the 
veteran provided all of his service medical records to Dr. 
M.L., since Dr. M.L. specifically referred to "a portion" 
of the service medical records "from 1969", which would 
have excluded the veteran's induction physical examination 
relied upon by the RO in its March 1990 rating decision. 

Having found the claim being well grounded, VA now has a duty 
to assist the veteran in substantiating his claim for 
benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].  In accordance with this 
duty, and for the reasons and bases set forth in the remand 
portion of this decision, the Board believes that further 
development is necessary before the veteran's claim can be 
properly adjudicated.

Right ankle disorder

Having reviewed the complete record, the Board finds that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a right ankle disorder.  In the March 1990 
rating decision, the RO concluded that the evidence showed 
that an acute right ankle injury did occur in service, but 
did not show that the veteran had any current disability 
residual to that injury.  This was based upon service medical 
records showing that he had been treated for a right ankle 
injury in April 1968, and upon a separation examination 
report, in which the veteran's feet were noted to be normal.

Since filing to reopen his claim, the veteran has submitted 
recent VA treatment records showing that he has been treated 
for bilateral ankle problems throughout 1998.  These records 
show that the veteran reported experiencing pain in both 
ankles and that a VA physician had noted a diagnosis of 
degenerative joint disease in both ankles.  As noted above, 
these records further show that the veteran underwent surgery 
in his right foot for pes planus in December 1998.

With respect to the veteran's VA treatment records, the Board 
notes that none of these records contain any indication that 
the veteran currently has residuals of his in-service right 
ankle injury.  Most of the treatment noted in these records 
reportedly pertained to the veteran's pes planus, including 
the surgery the veteran underwent in December 1998.  Although 
there are several complaints regarding bilateral ankle pain, 
there is no indication in these records that the pain in the 
veteran's right ankle was found by an examiner to be related 
to his in-service right ankle injury.  Similarly, although a 
diagnosis of degenerative joint disease was noted in both 
ankles, there is no indication in these records that any 
examiner found the degenerative joint disease in the 
veteran's right ankle to be related to his in-service ankle 
injury.  

The Board observes that Dr. M.L.'s March 1999 statement 
referred only to the veteran's foot problems and did not 
refer to the ankle disability.  This may be explained by the 
fact that Dr. M.L. is a podiatrist, not a physician, and an 
ankle disability would presumably be beyond the limits of his 
specialty. 

Because the veteran's VA treatment records do not show any 
evidence that the veteran has current residuals related to 
his in-service injury, the Board finds that these records do 
not bear directly and substantially upon the specific matter 
under consideration, and are not so significant that they 
must be addressed in order to fairly decide the merits of the 
claim.

In short, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the veteran's claims 
of entitlement to service connection for a right ankle 
disorder.  Since the veteran has not submitted the requisite 
new and material evidence, the March 1990 RO rating decision 
remains final, and the veteran's claims of entitlement to 
service connection for a right ankle disorder may not be 
reopened.  Accordingly, the benefit sought on appeal remains 
denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right ankle 
disorder is denied.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral pes planus.  He essentially contends that his 
bilateral pes planus had its onset while he was on active 
duty.  Alternatively, if his bilateral pes planus is found to 
have preexisted service, the veteran contends that the 
preexisting condition was aggravated by service.

As noted above, VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim for benefits.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].  
This duty includes providing the veteran with a medical 
examination if the evidence of record contains competent 
medical evidence of a current disability, which may be 
associated with his active service.  In accordance with this 
duty, the Board believes that a remand is appropriate so the 
veteran can be provided with a VA examination in order to 
address the etiology of his claimed bilateral pes planus.

As discussed in detail above, the veteran has submitted an 
opinion letter from Dr. M.L., a VA podiatrist, which states 
as follows: "It appears from the information I have that 
[the veteran] has had 'pes planus' since the late 1960s which 
were symptomatic enough to undergo surgical correction."  
Arguably, this statement provides competent medical evidence 
that the veteran's pes planus had its onset during the 
veteran's period of active service.  

However, as noted by the Board above it appears that in 
reaching this conclusion, Dr. M.L. did not have access to any 
of the veteran's service medical records dated prior to 1969.  
Thus, the podiatrist did not review the report of the 
veteran's November 1967 induction examination, in which an 
examiner noted a diagnosis of moderate pes planus.  Dr. M.L. 
also did not review the portion of the veteran's service 
medical records showing that he received treatment for his 
bilateral pes planus shortly after his period of active duty 
began in 1968.  

Therefore, because Dr. M.L. does not appear to have included 
consideration of a possible pre-service bilateral foot 
disorder, the Board believes that during the aforementioned 
VA examination, inquiry should be made as to whether any pre-
service foot condition existed, and whether that condition 
was aggravated during service.  Moreover, the Board believes 
that such examination should be conducted by a physician.

Accordingly, this issue is remanded for the following 
actions:

1.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed bilateral pes planus which 
has not been associated with his VA 
claims folder.  After securing any 
necessary consents from the veteran, the 
RO should obtain such evidence and 
associate it with the veteran's VA claims 
folder.

2.  The RO should then schedule the 
veteran for a VA physical examination, 
limited to the feet.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examining 
physician for review prior to the 
examination.  The examiner should review 
the evidence of record and determine the 
most likely etiology of the veteran's 
bilateral pes planus.  In particular, the 
examiner should indicate when the 
veteran's bilateral pes planus had its 
onset.  If it is determined that the 
onset was before the veteran's period of 
service, the examiner should determine 
whether the disorder was aggravated by 
service beyond the natural progression of 
the disease.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral foot condition 
on a de novo basis, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

